DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Peter N. Fill on 1/7/2022.

Examiner’s amendments are as follows:
Replace claim 5, as follows:
The method of claim 1, further comprising: 
receiving a selection of the electrical device in the original appearance image to determine a position of the electrical device in the original appearance image as the predefined position of the electrical device, and determining a first characteristic image 

Replace claim 6, as follows:
The method of claim 5, wherein the state of the electrical device has the analog characteristic, and the first and second states correspond to first and second values of the analog characteristic of the electrical device, and the change in the state of the electrical device has a predefined relationship with the first and second values.

Replace claim 13, as follows:
The apparatus of claim 9, wherein the processing device is further configured to: receive a selection of the electrical device in the original appearance image to determine a position of the electrical device in the original appearance image as the predefined position of the electrical device, and determining a first characteristic image associated with the electrical device in a first state; and 
in response to a change in the state of the electrical device from the first state to a second state, obtain a second original appearance image and determining a second characteristic image associated with the electrical device in the second state.




Replace claim 14, as follows:
The apparatus of claim 13, wherein the state of the electrical device has the analog characteristic, and the first and second states correspond to first and second values of the analog characteristic of the electrical device, and the change in the state of the electrical device has a predefined relationship with the first and second values.

Replace claim 18, as follows:
The device of claim 17, wherein the acts further comprise: 
receiving a selection of the electrical device in the original appearance image to determine a position of the electrical device in the original appearance image as the predefined position of the electrical device, and determining a first characteristic image associated with the electrical device in a first state; and 
in response to a change in the state of the electrical device from the first state to a second state, obtaining a second original appearance image and determining a second characteristic image associated with the electrical device in the second state.

Replace claim 22, as follows:
The non-transitory computer-readable storage medium of claim 21, wherein the acts further comprise: 
receiving a selection of the electrical device in the original appearance image to determine a position of the electrical device in the original appearance image as the 
in response to a change in the state of the electrical device from the first state to a second state, obtaining a second original appearance image and determining a second characteristic image associated with the electrical device in the second state.


Allowable Subject Matter
Claims 1-6, 9-14, 17-18 and 21-22, are allowed.

Reasons for Allowance
Regarding independent claims 1, 9, 17, and 21 (and their respective dependent claims), this communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's persuasive arguments/remarks filed on 12/15/2021), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 


Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tokutake (US PGPUB 2016/0253560 A1) reference discloses an electronic system receives, measures, and processes environmental and spatial input conditions, and outputs analyses and recommended action(s).
Imasu (US PGPUB 2017/0127526 A1) reference discloses a managing apparatus capable of developing or maintaining management software more simply and causing individual electronic components mounting machines to operate stably.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633